 WEATHER SHIELD MFGWeather Shield Mfg,Inc,Millwork DivandMid-western Industrial Council Local No 1035, af-filiatedwith United Brotherhood of Carpentersand Joiners of America,AFL-CIO Cases 18-CA-7798, 18-CA-7952,and 18-RD-1172December 20, 1988DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn May 9, 1983, Administrative Law Judge Wil-liam A Gershuny issued the attached decision TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs, and the Respondentfiled a reply brief iThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 2 andconclusions only to the extent consistent with thisdecision 3Contrary to the judge, we find that the Respond-ent engaged in unfair labor practices under Section8(a)(1) and (5) and engaged in objectionable con-duct that warrants setting aside the electionIFACTSThe Union has represented the Respondent'sproduction employees for almost 30 years On May20, 1982, a petition was filed to decertify theiTheRespondent has requested oral argument The request is deniedas the record exceptions and brief adequately present the issues and thepositions of the parties2 The General Counsel and the Charging Party have excepted to someof the judge s credibility findings The Board s established policy is not tooverrule an administrative law judge s credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products91NLRB 544 (1950) enfd188 F 2d 362 (3d Cir 1951) We have carefullyexaminedthe record andfind no basis for reversing the findings'The General Counsels motion in the alternative for a hearing denovo beforea different administrative law judge is deniedThe GeneralCounsel and the Union contend that the judge s conduct created the appearance of prejudgment and partiality The General Counsel argues thatthe judge interfered with her ability to elicit testimony by his practice ofquestioning witnesses She also contends and the records shows that thejudge interrupted the General Counsel s examination of witnesses and invited the Respondents counsel to move to stoke certain testimony TheGeneral Counsel further asserts that the judge s decision ignores therecordmaligns the Union and improperly resolves credibility issues because of prejudgment and bias Our review of the record reveals thatsome of the judge s remarks and behavior could well be interpreted asdisparaging the General Counsel and the Union Although we do notcondone the judges conduct the record as a whole is insufficient to establish biasWithrespect to the General Counsels allegation that thejudge interfered with her ability to elicit testimony we note that no exceptions were filed concerning any of the judge s evidentiary rulings atthe hearing1Union Prior to the decertification election 4 theRespondent,through President EdwardL Schield,and Plant SuperintendentAl Selk,conducted meet-ingswith small groups of employees Schield andSelk informed employees at these meetings thatcontrary to the Union's claims about the possibleloss of existing benefits if the Union were to be de-feated,the Respondent would make no changes inexisting benefits In order to assuage employees'concerns about the possible loss of benefits,Schieldsigned and distributed a gilt-edged document enti-tled "NO CUT GUARANTEE"promising thatexisting pay and fringe benefits would not be cutor taken away Although guaranteeing to maintainexisting benefit levels,neither Schield nor Selkpromised any increase in benefit levels at thesemeetingsDuring the preelection period,two of the Re-spondent'ssupervisors also discussed the unionelectionwith employees under their supervisionAccording to the uncontradicted testimony of em-ployeeGaryThums,GeneralForeman FarrelJourdan informed Thums in June 1982 that "wewould probably have better insurance," like one ofthe Respondent's nonunion plants,if the Union wasdecertified 5Employee CallieTomczyk testifiedthat in June 1982 Jourdan informed her that he felt"we would have a better pension plan if we woulddecertify the Union "6Jourdan testified that he believed that the insurance and pension plans at two of the Respondent'sother divisions were better than the plans coveringthe employees representedby the Unionand so in-formed the employees Jourdan did not deny theassertions of Thums and Tomczyk concerning hisstatements about the likelihood of improved insur-ance and pension benefits if the Union were to bedecertifiedIn addition to the statements attributed to Gener-alForeman Jourdan,employee Duane Braun testi-fied that a second supervisor,Janille Zirngible, informed him 2 weeks before the election that "ifthere was no Union in this plant there would prob-ably be a good chance that we would get a raise "Employee Lorraine Gengler testified also that aday or so before the election Supervisor Zirngibletold her that"if therewere no union that we4The election was conducted on July 15 1982The tally ofballotsshowed 123 votes against representationand 110 forthe Union Therewere no challenged ballots The parties bargaining agreement expiredthereafter on August 1 19825AccordingtoThums one and possibly two other employees werepresent during Jourdan s remarks Thums also testified that he discussedJourdan s remarkswith the people I worked with outside and people atmy table in the lunchroom6 Tomczyktestified that Jourdan discussed this with hermany timesand that at least one other employee was present292 NLRB No 1 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould more than likely get a raise " Gengler testi-fied that she did not recall whether Zirngiblephrased her remarks as personal opinion but thatGengler "presumed" it was Zirngible's personalopinionSupervisor Zirngible testified to a conversationwith her brother Bill Zirngible, who she supervised In this conversation, Zirngible stated that inher opinion the Respondent might give employeesraises and a picnic if the Union lost the electionZirngible told her brother that "this is me talking,not the company " Supervisor Zirngible testifiedthat it was possible that she told other unspecifiedemployees that the Respondent might give employees raisesand a picnic if the Union lost the electionZirngible did not testify regarding the specificencounters with employeesBraunor GenglerIIDISCUSSION1We agree with the judge that the promises tomaintainexisting pay and fringe benefits made bythe Respondent's president, Schield, and superin-tendent, Selk, at its meetings with groups of employees were nothing more than a promise to maintarnthe status quo and, hence, were neither objec-tionable nor violative of Section 8(a)(1)CrownChevrolet Co,255 NLRB 826 fn 3 (1981),El Cid,Inc,222 NLRB 1315 (1976) 72The statements of General Foreman Jourdanand Supervisor Zirngible during the critical period,however, are of a different characterGeneralForeman Jourdan expressed to employees the like-lihood of increased insurance and pension benefitsand tied the conferral of these benefits directly tothe Union's defeat in the election Supervisor Zirn-gible expressed to employees the likelihood of awage increase and, like General Foreman Jourdan,tied this benefit directly to the decertification of7We agree with the judge that President Schield and SuperintendentSelk made no impermissible statements in their meetingswithemployeesThe Respondents statement that following decertification at another facilityemployees lost nothing and currently have an employee handbookwhich covers wages fringe benefits and all other things like the aforementionedNO CUT GUARANTEEisnot a promise of increasedbenefits but is a reference to the status quo as memorialized in a writtendocument Further the Respondents comparisons of wages and benefitsbetween unit employees and employees of nonunion facilities amountedto assurances that the status quo would be maintained and were made inresponse to the Union s campaign claims that benefits might be cut if theUnion lostThus the Respondent summarized that having a uniondoesn t mean highwages ornot having a union mean low wages In thiscontext the comparison of wages and benefits was lawfulViacom Cablevision267 NLRB 1141 (1983) The Respondents statement that it wanteda chance to prove for a year that we can do without the union did notconstitute a promise of new benefitsNational Micronetics277 NLRB 993(1985) Finally the Respondents statements regarding the possibility of astrikewere tied to the parties past bargaining history and were coupledwith assurances that a strike depended on the nature of collective bargaining and that the Respondent did not want to see a strike Thus it isclear that the Respondent did not give the impression that a strike wasinevitable or that bargaining would be futilethe Union 8 Thus, the Respondent, through Jour-dan and Zirngible, promised the likelihood of newandgreaterbenefits if employees rejected the Unionand exceeded the permissible bounds of merely assuring retention of the status quo 9 Accordingly,we find that the Respondent violated Section8(a)(1)10 and engaged in objectionable conduct bythese promises of benefits 113The complaint alleges further that the Re-spondent violated Section 8(a)(5) and (1) by imple-menting unilateral changes and by refusing to bar-gain with the Union following the election, on thebasisof the tally of ballots unfavorable to theUnionThe Respondent concedes that followingexpiration of the barga'ning agreement on August1,1982, it ceased processing grievances, ceasedproviding the Union with documents and information, ceased participating in shop committee andsafety committee meetings, and otherwise ceaseddealingwith the Union 12 The Respondent con-tends that its refusal to continue dealing with theUnion was lawful because the Union lost a fair anduntainted election and thus was not the majorityrepresentative of the Respondent's employees TheRespondent relies on the Fifth Circuit's decision inDow Chemical Co v NLRB,660 F 2d 637, 657 (5thCir 1981), in which the court rejected the viewthat an employer must refrain from making unilateral changes until the results of a decertificationelection are certified 13 Instead, the court reasoned8As notedthe statementsattributed to Jourdan by employees Thumsand Tomczyk and to Zirngible by employees Braun and Gengler are uncontradictedThus although Jourdan and Zirngible testified at the hearing and were credited by the judge they did not deny or contradict theremarks attributed to them by these employees Further while Zirngible s remarks to her brother Bill Zirngible were accompanied by thestatement that this is me talking not the company and were made to afamily member there is no evidence that Zirngible s remarks to Braunand Gengler were accompanied by a disavowal that she was speaking onbehalf of the Respondent9 Because the Respondent promised to employees increased benefitsthis case is distinguishable fromWeisserOpticalCo274NLRB 961(1985) in which the employer merely informed employees of alternativepension plans and made no reference to the level of benefits under thoseplans10We adopt the Judges finding that Jourdan did not coercively interrogate employees by asking how they thought the election would goAs the record fails to disclose the context in which the inquiry was madewe find an insufficient basis to conclude that it was coercive and improperi i In finding that the promises of benefit made by Jourdan and Zirngible interfered with the conduct of the election we note as describedabove that the promises were disseminated to other employees and thatthe tally of ballots was 123-110 so that a switch of only 7 votes couldhave altered the result12 The Respondent filed no exceptions to the Judges finding that afterthe expiration of the contract it ceased recognition of the Union Indeedthe Respondent asserts in its answering brief that it stopped dealingwith the Union following contract expirationisDow Chemical Co250 NLRB 748 (1980)Dow Chemical Co250NLRB 756 (1980)Presbyterian Hospital241 NLRB 996 (1979) WEATHER SHIELD MFGthat unilateral changes implemented while objec-tions are pending are made at the employer's peril,ie , the unilateral changes violate the Act if theunion retains its status as bargaining representativefollowing disposition of the objectionsBecause we have found that the Respondent en-gaged in objectionable conduct and have set asidethe election,we find that under any view of thelaw, including the view of the Fifth Circuit reliedon by the Respondent, the postelection unilateralchanges implemented by the Respondent violatedSection 8(a)(5) and (1) because the Union retaineditsstatus as bargaining representative 14 Accord-ingly, we find that the Respondent violated Section8(a)(5) and (1) by discontinuing regular safety com-mittee and union shop committee meetings, by in-stituting unilaterally a voluntary short term layoffsystem,15 by modifying its practice of consultingwith the Union regarding the establishment of newjob classifications, by failing to process grievancesthrough the established grievance procedure, andby refusing to provide information requested bytheUnion concerning pending or contemplatedgrievances, job postings, awards, layoffs, and recalls from layoff 114We also find that the Respondent violatedSection 8(a)(5) and (1) by refusing to deal with theUnion, thereby effectively withdrawing recognitionfrom the Union, and by refusing to meet with theUnion for the purpose of negotiating a collectivebargaining agreementThe record shows that onAugust 16 and 31, 1982, the Respondent informedthe Union that it declined to bargain on the basis ofthe results of the July 15, 1982 election Thus, withthe expiration of the contract on August 1, 1982,the Respondent took the position that it no longerwas obligated to recognize and deal with theUnion Thereafter, on October 18, 1982, the Unionagain sought to bargain over wages, hours, and14 SaintsMary & Elizabeth Hospital282 NLRB 73 (1986)We notethat the decertification petition was supported by 113 employees lessthan a majority of the unit employeesWe also note that the Respondentin refusing to bargain with the Union over these changes relied solely onthe election results In these circumstances the presumption of continuedmajority status for the Union has not been rebutted SeeAlexander LinnHospital288 NLRB 103 108-112 (1988)is InOctober and November 1981 the Respondent rejected theUnion s proposal that short term voluntarylayoffs ofapproximately 4weeks duration be implemented in lieu of layoffs of an indefinite duration In August 1982 the Respondent implemented unilaterally a systemof short termlayoffs of4 and 6 weeks duration As there was no bargaining concerning this change subsequent to the October 1981 rejectionwe have no basis for finding that the Union acquiesced to the unilateralchanges of August 198216 The Union s requests concerned the type of information it had received in the past and that had been the subject of contractual grievancesAs it is clear that the information was sought for the purposes ofcollective bargainingwe find no merit to the Respondents contentionthat the information was not relevant because it concerned matters thatwere the subject of pending unfair labor practice chargesCfWXON TVInc289 NLRB 615 (1988)3working conditions On October 20, 1982, the Respondent again denied the Union's request to bargain for a new contract based wholly on the election resultsAs we have found that the electionwas tainted by virtue of the Respondent's unlawfuland objectionable conduct, it follows that the Respondent could not rely on the results of the election asa basis for declining to bargain with theUnion and, therefore, violated Section 8(a)(5) and(1) by effectively withdrawing recognition and refusing to bargain on that basis 17CONCLUSIONS OF LAW1The Respondent, Weather Shield Mfg, Inc,Millwork Div, is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act2Midwestern IndustrialCouncil,LocalNo1035, affiliatedwith United Brotherhood of Car-penters and Joiners of America, AFL-CIO, theUnion, is a labor organization within themeaningof Section 2(5) of the Act3The Union has been and continues to be theexclusive representative for the purposes of collec-tive bargaining of the following employeesAllproductionemployeesemployedbyWeather Shield Mfg, Inc, Millwork Division,at itsMedford,Wisconsin facility, excludingoffice and clerical employees, temporary employees, and all other employees4 By promising employees improved insuranceand pension benefits and a wage increase if em-ployees voted to decertify the Union, the Respond-ent has violated Section 8(a)(1) of the Act and hasengaged in objectionable conduct warranting setting aside the election conducted on July 15, 19825By discontinuing unilaterally regular safetycommittee and shop committeemeetings,by insti-tuting unilaterally a voluntary short term layoffsystem, by modifying its practice of consulting theUnion regarding the establishment of new job clas-17 TheRespondents initial refusal to bargain for a new contract occurred on August 16 1982 before the issuance ofDresser Industries264NLRB 1088 (1982) overrulingTelautograph Corp199 NLRB 892 (1972)Its refusal on October 20 1982 occurred after the issuance ofDresserThose cases however concern a refusal to bargain on the basis of thefilingof apetitionHere the Respondents refusal to bargain was predicated on theresultsof a tainted election not on the mere filing of a petitionAccordingly as the Respondent did not rely on a petition neitherTelautographnorDresseris controlling as to the Respondents obligationstoward theincumbent bargaining representativeBut assuming the relevance of the petition the Respondents October 20 1982 refusal to bargain for a new contract occurred after the issuance ofDresserand wouldhave violatedthe Actunder the principles enunciated in that case Further the Respondent effectively withdrew recognition from the Union onthe expiration of the contract Again assuming the relevance of the petition the Respondents withdrawal of recognition was unlawful undereitherTelautographorDresserSeeSanderson Farms271NLRB 14771480 (1984) andAlexander Linn Hospitalsupra at 109 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsifications, by failing and refusing to process griev-ances through the established grievance procedure,by refusing to provide information requested bytheUnion concerning grievances, job postings,awards, layoffs, and recalls from layoff, and bywithdrawing recognition and refusing to bargain ona new contract with the Union, the Respondent hasviolated Section 8(a)(5) and (1) of the Act6The unfair labor practices described aboveaffect commerce within the meaning of Section2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and Section 8(a)(5)and (1) of the Act, we shall order it to cease anddesist and to take certain affirmative action necessary to effectuate the policies of the ActWe shallorder the Respondent to resume regular safetycommittee and shop committee meetings and toresume processing of grievances through the established grievance procedureWe shall also order theRespondent to furnish the Union with requested in-formation relevant to the Union's representativefunctionsWe shall also order the Respondent tobargain with the Union, on request, for a new collective bargaining agreement and, if an agreementis reached, to incorporate it into a written contractHaving found that the election conducted onJuly 15, 1982, should be set aside, we shall directthe Regional Director for Region 18 to conduct asecond election once the unfair labor practicesfound have been remedied 18ORDERThe National Labor Relations Board orders thatthe RespondentWeather Shield Mfg Inc, Millwork Div, Medford, Wisconsin, its officers,agents,successors,and assigns, shall1Cease and desist from(a) Promising employees improvedinsurance andpension benefits and a wageincreaseif employeesvote to decertify the Union(b)Refusing to bargain with Midwestern Indus-trialCouncil,LocalNo 1035, affiliatedwithUnited Brotherhood of Carpenters and Joiners ofieWe decline to dismiss the decertification petition as requested by theGeneral Counsel and the Union AlthoughDresser Industriessupra is notcontrolling with respect to finding the Respondent has unlawfully refusedto bargain and withdrawn recognition it is applicable here remediallyThus the Union is entitled to bargain as the incumbent bargaining representative notwithstanding the pendency of the decertification petitionand as a remedy to the 8(a)(5) and(1) violations found the Respondentwill be required to bargain with the Union In these circumstances wediscern no useful purpose in ordering dismissal of the decertification petition when as here there is no contention that the petition was tainted orotherwise filed improperlySandersonFarms supra at 1482 fn 14America, AFL-CIO (the Union), by discontinuingunilaterallyregular safety committee and shopcommittee meetings, by instituting unilaterally avoluntary short term layoff system, by modifyingitspractice of consulting the Union regarding theestablishment of new job classifications, by failingand refusing to process grievances through the es-tablished grievance procedure, by refusing to provide information requested by the Union concern-ing grievances, job postings, awards, layoffs, andrecalls from layoff, and by withdrawing recogni-tion and refusing to bargain on a new contractwith the Union(c) In any like or related manner interferingwith, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)Resume regular safety committee and shopcommitteemeetingswith the Union and resumeprocessing of grievances through the establishedgrievance procedure(b) Furnish the Union, on request, with relevantinformation concerning grievances, job postings,awards, and layoffs and recalls from layoff(c)Rescind,on request of the Union, anychanges in the unit employees' terms and conditionsof employment that were made withoutgiving the Union noticeand anopportunity to bargain about such changes(d)Recognize and, on request, bargain collectivelywith the Union as the collective-bargainingrepresentative of all employees in the appropriateunitdescribedbelow and, if an agreement isreached, incorporate such agreement into a writtencontract The appropriate unit isAllproductionemployeesemployedbyWeather Shield Mfg, Inc, Millwork Division,at itsMedford,Wisconsin facility, excludingoffice and clerical employees, temporary employees,and allother employees(e)Post at its facility in Medford,Wisconsin,copies of the attached notice marked 'Appendix "19Copies of the notice, on forms provided bythe Regional Director for Region 18, after beingsigned by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places19 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board WEATHER SHIELD MFG5where notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyIT IS FURTHER ORDERED that the election conducted on July 15, 1982, in Case 18-RD-1172 beset aside[Direction of Second Election omitted from publication ]APPENDIXWE WILL recognize and, on request, bargain collectivelywith the Union in the appropriate bar-gaining unit and, if an agreement is reached, incorporate that agreement into a written contract Theappropriate unit isAllproductionemployeesemployedbyWeather Shield Mfg, Inc, Millwork Division,at itsMedford,Wisconsin facility, excludingoffice and clerical employees, temporary em-ployees, and all other employeesWEATHER SHIELD MFG, INC, MILLWORK DivNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT promise you improved insuranceand pension benefits and a wage increase if youvote to decertify Midwestern Industrial Council,Local No 1035, affiliated with United Brotherhoodof Carpenters and Joiners of America, AFL-CIOWE WILL NOT refuse to bargain with the Unionby discontinuing unilaterally regular safety commit-tee and shop committee meetings, by institutingunilaterally a voluntary short term layoff system,by modifying our practice of consulting the Unionregarding the establishment of new job classifica-tions, by failing to process grievances through theestablishedgrievance procedure, by refusing toprovide information requested by the Union concerning grievances, job posting, awards, layoffs,and recalls from layoff, and by withdrawing recog-nition and refusing to bargain on a new contractwith the UnionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the excer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL resume regular safety committee andshop committee meetings with the Union and WEWILL resume processing of grievances through theestablished grievance procedureWE WILL rescind, on request of the Union, anychanges in employees' terms and conditions of employment that were made without giving the Unionnotice and an opportunity to bargain about suchchangesWE WILL furnish the Union, on request, with rel-evant information concerning grievances, job post-ings, awards, layoffs, and recalls from layoffBarbara Isaacman Esqfor the General CounselDavid R Fernstrum Esqof Grand Rapids, Michiganfor the RespondentMichael P FishmanandBruce Balerfor the ChargingParty UnionDennis J Weden Esqof Milwaukee, Wisconsin for Petitioners amicus curiaeDECISIONSTATEMENT OF THE CASEWILLIAM A GERSHUNY, Administrative Law JudgeConsolidated for a hearing conducted in MedfordWisconsin, on February 23 and March 1-3, are union objections to the conduct of a decertification election that itlostwith 47 percent of the vote, allegations of preelection 8(a)(1) conduct that parallel and go beyond thoseobjectionsand allegations of postelection 8(a)(5) conduct There are no 8(a)(3) allegationsBased on the record evidence including my observations of witness demeanor I make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWIJURISDICTIONThe complaints allege the answers admit and I findthatRespondentisanemployer within the meaning ofthe ActIILABOR ORGANIZATIONINVOLVEDThe complaints allege the answers admit and I findthat the Union is a labor organization within the meaningof the ActIIIUNFAIR LABOR PRACTICESA BackgroundThe Employeris engagedin the manufacture of woodproducts at 12 plants throughout the United States Ateight of those plants, the employees are unorganized atthe other four including the Medford plant, which is thesubject of these proceedings the employees are represented by the Union The Employer has had a continuous 30 yearbargainingrelationshipwith the Union andthere is no evidence of past unionanimusThe latest 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcontract at the Medford plant expired on August 1, 1982and no contract presently is in effectOn May 20, 1982 a decertification petition was filedby a bargaining unit employee and supported by the signatures of 113 other employees Prior to the hearing neither the Union nor the employer was aware of thenumber of signatories and at no time has their identitybeen disclosed by the General Counsel There is no allegation, contention, or suggestion here that the Employercirculated, sponsored or supported the petition or otherwise was responsible for petitioners campaign activitiesDuring May and June 1982, 64 employees revokedtheir dues checkoff authorizationsOn June 1 decertification leader Scott informed the plant manager thatover one half of the people had signed the petition Atthe time, the work force consisted of approximately 150working employees and 100 laid off employees Finally,a June 14 union handout indicated that itsVote Yes'committee had but 23 membersA consent election was conducted on July 15 Of the233 votes case, 123 (or 53 percent), were cast against theUnionObjections were filed by the Union on July 21and, by order dated October 13, the the Regional Director ordered that they be consolidated for hearing withother unfair labor practice allegations iB The Preelection 8(a)(1) AllegationsTwo types of conduct are alleged as unlawful Thefirst is based on speeches made to all employees on July2, 8 and 13 by Company President Shield and Plant SuperintendentSelk and consists essentially of allegedpromises of better treatment guarantees of no wage benefit cuts, and threats of a refusal to bargain if the Unionwon the election Except for the guarantees of no wagecuts (which are admitted), these allegations essentiallyare based on the testimony of one employee that Selk deviated materially from a prepared text and involve seraous credibility issuesThe second type is based on several isolated conversations between two of the Employers eight supervisorsand a small number of employees involving promises ofno loss of wages and benefits if the Union lost the election increased wages and benefits and one instanceafter the election of an alleged interrogation of one employee by one of those two supervisors as to how thatemployee voted1The Employers no cut guaranteeThe Employers entry into the election campaign cameon July 2 2 weeks before the July 15 election and 4weeks after the initiation of the Unions campaign thatwas directed by International Representative FishmanThe Employers campaign consisted of three speechesdelivered by President Shield and Plant SuperintendentiBy letter dated August 30 International Union Representative Fishman who directed the election campaign advised all employees interalia thatOn August 19 1982 the National Labor Relations Board ruledthat because of illegal conduct on the part of the Company the electionresultswere being thrown out (G C Exh 7) He testified that he wasso advised by an unidentified Board agent The impact of this misstatement on the remedy sought is discussed belowSelk to groups of employees on July 2, 8, and 13, andone July 14 handout, which echoed a theme of two ofthe speeches that, contrary to union assertions, wagesand benefits would not be cut if the Union lost the election In early June, each of the Employers supervisorsspecifically had been instructed not to promise, threaten,or interrogate employees not to encourage employees tovote, and to say as little as possible about the electionAdmittedly, the Employer was quiet prior to July 2and made no statements concerning wages and benefitsprior to the July 8 Selk speechThe principal reasons for the Employers entry intothe campaign rumors of threats of bodily harm andproperty damage to decertification proponents and theirfamilies, and a continuous flow of statements, oral andwritten, that wages and benefits would be reduced if theUnion lost the electionAn examination of the Union sstatements in this regard will serve to put the Employer sno cut promise into perspectiveAdmittedly, the Union injected the issue of wage andbenefit cuts into the campaign and its message was keepthe Union and retain your benefits' The initial piece ofunion literature was distributed to all employees on June10 and warned that if the Union is voted out the Employer would be able to discharge employees withoutcause, reduce wages and eliminate all benefitsMorespecifically, the document (R Exh 4(a)) provided in relevant part as follows5What if the Union is voted out)If the majority of employees vote NO, then onAugust 1 when the contract expires there will be noUnion at the plant There will be no contract nogrievance procedure NO GUARANTEED BENEFITS AND WAGES The Company will be able tochange your wages hours and working conditionsas they see fit without bargaining or even asking foryour approvalThey will set all conditions of employment Thismeans they can fire you if they want for almost anyreasonThey can cut your wages or they can takeaway your insurance vacation holidays or anythingelse It will be up to them 2In a June 21 newsletter (R Exh 4(c)), the Union reminded employees of the lower wage rates at the Company s Logan plant asking, is this what you want9and a union supporter warned that without a unionmanagement could keep things as they are or takeanything away from you if they chose so There wouldbe no guarantee2Admittedly both Fishman who authorized the document and BillZirngible a leading union supporter knew the statement to be inaccuratein the sense that in their view the obligation to bargain does not enduntil the UnionisfinallydecertifiedYet neither made any effort toinform the employees of their real understanding that the Employerwould be required to continue to bargain even after a union loss on July15 and expiration of the contract on August 1 The impact of this similarassertionsmade by the Union on the relief sought here is discussedbelow WEATHER SHIELD MFGA July 13 newsletter (R Exh 4(h)) warned that ifthe workers losethe company will have full rein todo whatever they want with your wagesCommencingat a meetingof 25-40 employees on June15 leading unionsupporter Bill Zirngible admittedly toldemployees that all benefits would be lost if the Unionlost the electionIf the Union is voted out, our benefitsaren'tguaranteed and the Company doesn t have to bargainThe Employers first response to the Unionswagecut threats was during the July 8 speech of Plant SuperintendentSelk, read verbatim from a prepared text (itExh 5)In the [two other plants] that have voted unionsdownWeather Shield has not cut any wages orfringebenefitsBasedon that history I expectWeather Shield will make no changesinwages,personal days, vacations, holidays, dental insuranceseniority or employees share of hospitalization insurance here at [Medford]At [those twoother plants] no employee was discharged for supporting the Union nor will any employee here bedischarged for supporting the UnionThere followed a speech delivered to all employees onJuly 13 by President Shield (Jt Exh 5) in which he recited the rumors of wage cuts in the event of loss of aUnion and statedIf you vote the Union out on Thursday, WeatherShieldwill not cut your wages and will not takeaway any of your fringe benefits In our otherplants that have voted down union no employeehas received a pay cut or lost any fringe benefits asa result of voting down the Union The Union isonly trying to use scare tactics to frighten you intovoting for them So if I were you I would ignorethem and vote your own conscience not on threatsand rumorsA writtenguarantee(JtExh 6) identical to Shield sverbal assurances of July 13, was distributed to employees on July 14 the day before the electionThe Union s threats of wage cuts in the event it wasvoted out on July 15 created a great deal of concernamongthe employees and they voiced their fears amongthemselves and with two of their supervisors FarrelJourdan and Janille ZirngibleZirngible admittedlyreassuredher brother Bill Zirngible and others whom she supervised that in her opinionemployees would not lose benefits if the Union lostand said they might even get raises and a picnic One ofthose conversations appropriately was described by acoemployee who had overhearditasnothing more thanone of those brother sister kinds of things it was probably this conversation that followed one of Selk'sspeeches during which Bill Zirngible blew up and hadto be calmed down afterwards and reassured by his sisterthat there was nothing to worry about the Companywill take care of youBillZirngible and a coemployeealso testified that she predicted an economic boom andfullemployment at the plant throughout the winter7Thereisnotestimony however, that she tied her economic forecast to the outcome of the July 15 election oreven that it was viewed as a promise in exchange for avote In addition, I take note that during this period themediawas continually reporting identical (and conflictmg) op nions from public and private sources forecastingan economic recovery by winter both for the housing industry and employers like Weather Shield who serve thehousing industry 32The Jourdan postelection interrogationOn the first day of the hearing, the General Counselwas permitted to amend the complaint to add an8(a)(1)allegationthat, 4 days after the election, Supervisor Jourdan asked one employee how she voted Barbara Faudetestified in support of the allegation and Jourdan deniedaskingher how she voted Faude is not a reliable witness,inmy opinion, based on my observation of her demeanorAccordingly, thisallegationisdismissed forwant of evidenceThroughout, I have credited the testimony of Selk,Janille Zirngible, and JourdanBasedon my observationsof their demeanor on the stand, I find them to be candidforthright, and reliable reporters of the factsOn theother hand, I reject the testimony of Bill Zirngible As awitnesshe was vague unresponsive and reluctant totestify to anything except those events he perceived tosupport the objections and charges He was considerablyless than candid as to the matter discussed above in footnote 2 In testifying that Selk clearly deviated from hisspeech and stated that the Employer would not bargainwith the Union, Zirngible could only have misunderstood Selk or fabricated his testimony If it were theformer,it isdifficult to understand why neither he norany other employee ever said anything about it afterwards to either Selk or anyone else despite the opportunity to do so, immediately after the speech, in a questionand answer period Noteworthy is the fact that no otheremployee could substantiate his testimony in this regardIn his zeal to support the Union s cause Zirngible lostsight of the truthC The Postelection 8(a)(5) ConductThe General Counsel alleges essentially that after theJuly 15 election and more particularly after the contractexpired on August 1 the Employer has refused to bargainover a new contract has refused to continue to implementcertain terms of the expired contract relating tomonthly meetings and grievance handling has unilaterally altered its voluntary layoff program has refused toprovide the Union with requested information allegedlynecessary for grievance handling, and has generally announced that it no longer recognized the Union as bargainingrepresentative of the employees and would nolonger deal with the Union9 Jourdan likewise echoed management s no cut guarantee in conversationswith the 75-80 employees he supervised during the week beforethe electionHis admission that when the subject was raised by employees he asked how they thought the election was going is not an impermissible inquiry into voting intentions The postheanng motion to amend(G C Br p 20 fn17) is denied 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDExcept for whether the voluntary layoff programchanges were agreed to months before by the Union, thefacts are virtually undisputed In dispute is whether,under the circumstances present here, the Employer hada duty to bargain with the Union following the electionand expiration of the contract1Nonrecognition of the UnionProceeding on the basis of advice from experiencedlabor counsel, the Employer continued to abide by thecontract after the July 15 election until its expiration onAugust 1 Thereafter, the Employer took the position(expressed to its supervisors and known by its employees) that it no longer was obligated to recognize and bargain with the Union In practical terms, this meant thatmonthly shop and safety committee meetings were discontinued, union grievances were not accepted althoughindividual grievances continued to be processed, andcopies of douments relating to layoffs, recalls, discipme,job postings and wage rates no longer were furnished tothe Union Union requests in early 1983 for informationclaimed to be relevant to grievance handling weredenied for the reason that the information related topending unfair labor practice issuesThere is no evidence and no contention of wage orbenefit changes subsequent to expiration of the contractIn sum, the Employer after defeat of the Union at thepolls on July 15 and after expiration of the contract onAugust 1, did precisely what the Union had since earlyJune, told the employees the law permitted-no furtherrecognition of the Union and no need to continue bargaining with it See pp 3-4, supra2The voluntary layoff programIn the fall of 1981 at the inception of a slack seasonthe Employer with acquiescence of the Union, instituteda new program that permitted employees to apply forlayoff for certain periods of time (apparently with theright to receive unemployment compensation)When theprogram was discussed initially the Union sought tohave a different period of layoff The Employer rejectedthe proposal at the time, indicating that it might beadopted laterAfter the contract expired the Employeron August 16 at the inception of another slack businessperiod again instituted a program permitting voluntarylayoffs Except for the duration of the voluntary periodsof layoff the program was identical with the earlier oneThere was no bargaining over the change and a uniongrievance was rejected Under the former program therehad never been a grievance as to the manner in whichthe Employer had implemented the programD DiscussionTurning initially to Respondents preelection conductI find and conclude, for reasons set forth below that thecomplaint must be dismissed, the objections overruled,and the results of the July 15, 1980 election certified bythe Regional DirectorAs to Respondents no cut guarantee, the GeneralCounsel concedes that "Respondent was certainly entitied to present facts to refute the Union leaflets but itwas not entitled as it did, to do so in such a way that itconveyed the message that employees would receivebetter benefits if they rejected the Union than if they retamed itThe right of a participant to a Board conducted election to refute assertions of its opponent has notonly a common sense basis but a statutory one in theprovisions of Section 8(c) of the Act as well Here therecord is clear the guarantee was in direct response to-indeed it was provoked by-an extensive union campaign designed to create fear in the minds of the employees that in the event the Union were voted out therewould be absolutely no guarantee against immediatewage and benefit cuts the guarantee did not go beyondthe Unions no guarantee threats, and, finally, it wasnot in any sense a promise of benefits if the employeesvotednoTo conclude otherwise, it should be notedwould place in the hands of a union the absolute powerto compel election after election until it gained a victoryor withdrew from exhaustion, with the simple measure ofasserting in its campaign literature the threat that the employer would impose severe economic sanctions on itsemployees in the event of a no union vote According tothe General Counsels theory, any affirmative employerresponseyeswe will or no, we will not would constatute an unlawful promise or threat warranting the setting aside of an election result adverse to the Union Theright of an employer to campaign would thus be deniedMoreoverRespondents explanation (the truth ofwhich is undemed) of its policy at other nonunion plantsof not cutting wages and benefits after a union electionloss, unaccompanied by an indication that it would refuseto bargain if the Union won or by a threat that bargaining would produce no more than the employees alreadyhad, similarly is not violative of the Act SeeGalbreath& Co 266 NLRB 96 (1983) andCafe Tartuffo Inc261NLRB 281 (1982) which although neither cited nor discussed by the General Counsel distinguish and bringinto question the continued validity ofPacific Telephone,256 NLRB 449 (1981), andAmerican TelecommunicationsCorp249 NLRB 1135 (1980), both of which are reliedon here by the General CounselOne final observation I believe is appropriate Duringthis 3 day hearing I heard 18 employee and 3 management witnesses give over 600 pages of testimony Yet, Idiscerned no evidence of union animus in Respondent spreelection conduct no trace of any company efforthowever subtle to plant the seed of hope of increasedwages and benefits if the Union were decertified, and noother plan of threat or promise to influence the vote ofitsemployeesWhat does emanate from that record isthe clear feeling that the Company s intent was to donothing during the election process (i e to mount a nocampaign campaign) to influence its employees in theirdecision to reject or retain their union of some 30 yearsand that its belated campaign endeavor, provoked by aunion campaign, which repeatedly sought to generatefear of wage and benefit loss, was limited to makingknown to those employees its policies and practices atother plants where other of its employees who electednot to be represented expenenced no such losses Giventhe statutory nght of both employers and unions to WEATHER SHIELD MFG9engage in promise and threat free campaigns it would bedifficult, in a real life workplace, to imagine an electionfreer of employer influence than the July 15 electionconducted at this plant 4Turning next to the postelection refusal to recognizeor bargain with the Union the General Counsels contentions are twofold first, that such conduct violatesSection 8(a)(5) and second, that such conduct undermined majority strength and warrants dismissal of thepetition and issuance of a bargainingorder underNLRBvGissel Packing Co,395 U S 575 (1969)Under Board precedent applicable at the time,TelautographCorp199NLRB 892 (1972), respondent wasunder no obligation to bargain with the union subsequent* Since Respondents preelection conduct did not interfere with theemployees freedom of choice in the July 15 election there is no occasionto consider whether the Union s false representation to employees ( theNationalLaborRelations Board ruled that because of illegal conduct onpart of the Company the election results were being thrown outp 2 fnIsupra)constitutes such an interference with the Board s election processes as to estop it from claiming employer interference with the conductof the election or to bar it from seeking relief through those very sameprocessesto the filing of a valid decertification petition, whichraises real questions concerning representationHere,there were other factors also 64 checkoff revocations inMay and June, information that more than half of thepeoplehad signed the petition, and membership ofonly 23 on the Union s vote yes committee It was notuntil September 30 that a split Board overruled that decision inDresser Industries264 NLRB 1088 (1982), morethan 4 months after the petition more than 2 monthsafter the election, and 2 months after the contract expiredBy this time, Respondent had announced what theUnion had been telling employees since June after expiration of the contract, it would no longer recognize orbargain with the Union InDresser,however, the Boarddid not apply its new bargaining principle retroactivelyto respondent in that case and common sense dictatesthat it not be given retroactive application here particularly in view of the conclusions here that the results ofthe election should be certified by the Regional DirectorA fortiorari, Respondents postelection conduct, lawfulat the time, will not support a bargaining order underGissel[Recommended Order omitted from publication ]